On Petition for Rehearing.
FRICK, J.
Counsel for the state have filed a petition for rehearing, in which they contend that this court erred in reversing the judgment. The principal reasons urged for a rehearing are that this court “erred in its application of the principle of law announced in the case of State v. Robinson, 40 Utah, 448,” and that it also “erred in its conclusion from the evidence that if any crime was committed it was committed by the witness Bringhurst and not by the defendant.”
Counsel insist that, if the decision stands, the state will be greatly hampered both in detecting crime and in convicting criminals. There is no merit to the contention. All that is held in. State v. Robinson, supra, is that, where it is made to appear that the accused was induced to commit the alleged crime by an officer of the law, which crime would not have *67been committed but for the inducement of such officer, the conviction will not be permitted to stand. What amounts to such an inducement is pointed out in that case. The facts in that case were, however, entirely different from those in this case. If the defendant in this case had been engaged in some unlawful business or enterprise, as was the case in State v. Robinson, supra, and an officer had merely, in the course of defendant’s business, asked him to deal with such officer as he dealt with others, the case would be entirely different. The defendant in this case, was, however, not carrying on, either directly or indirectly, an unlawful business or enterprise; but he, as we construe the evidence, was by the officer requested and induced to do an act constituting a crime which he would not have done but for the inducement of the officer. The officer thus induced the defendant to do what he would not have' done but for such inducement. An officer may not induce a boy to commit a larceny or a burglary, and then insist that the boy should be charged with the crime and convicted upon such officer’s statements. This court has not the slightest desire to hamper the officers in detecting crime, but it cannot and will not sustain convictions for alleged crimes which would not have been committed, but for the inducement of the officers of the law.
Counsel, it is true, contend that in this case the evidence' does not bear out our conclusion that the defendant was induced to commit the crime of which he stands convicted. After again carefully considering all of the evidence, we are still satisfied that our former conclusion is right. We could subserve no good purpose by stating the evidence and the reasons which impelled us to arrive at that conclusion in the original opinion. If the rule stated in the opinion is correctly interpreted and applied there is no danger whatever that any officer of the law or prosecutor will be hampered either in detecting crime or in convicting criminals. The rule that .officers of the law are not permitted to induce acts constituting crimes which would not have been committed but for such inducement, and that convictions based upon such inducements will not be permitted to stand, is both wholesome *68and salutary and should be enforced. That is precisely what is held in the former opinion.
The petition for a rehearing should therefore be, and it accordingly is, denied.
CORFMAN, C. J., and WEBER, GIDEON, and THURMAN, JJ., concur.